COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-193-CV
 
WESTERN
RESEARCH & MANAGEMENT, LLC                         APPELLANTS
AND COLBY L. HARLOW AND
HARLOW
CAPITAL MANAGEMENT, LLC
 
                                                   V.
 
COLBY
L. HARLOW AND HARLOW CAPITAL                            APPELLEES
MANAGEMENT, LLC AND
WESTERN
RESEARCH &
MANAGEMENT, LLC
 
                                               ----------
            FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss Appeal And Cross Appeal.@  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal of Western Research &
Management, LLC, and the cross appeal of Colby L. Harlow and Harlow Capital
Management, LLC.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
 
PER CURIAM
 
PANEL F: HOLMAN, J.;
CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: October 13,
2005




[1]See Tex. R. App. P. 47.4.